Citation Nr: 0307129	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  96-45 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee disability other than instability, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the RO 
that, in part, denied a claim of entitlement to an increased 
rating for residuals of right knee surgery.  The veteran 
testified at a hearing at the RO in December 1996.  

Previously, this case was before the Board in September 1999 
when it was remanded for additional development.  Further 
development was undertaken and, by a September 2000 rating 
decision, the RO granted a 10 percent disability rating for 
instability of the veteran's right knee separate from the 10 
percent rating previously assigned on account of other 
manifestations of service-connected right knee disability.  
In a February 2002 decision by the Board, it was noted that, 
although the September 2000 rating decision referred to the 
disability caused by instability as one for which service 
connection had just been granted, the original award of 
service connection for right knee disability in September 
1986 referred to the service-connected disability as 
including all residuals of right knee surgery.  Thereafter, 
it appeared clear from the content of October 1995 and July 
1996 rating decisions that lateral instability was 
specifically considered when evaluating the extent of the 
veteran's service-connected right knee disability.  
Therefore, the Board did not view the recent award of a 10 
percent rating as an original compensation award for the 
service-connected disability.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In February 2002, the Board denied entitlement to an 
increased rating for service-connected instability of the 
right knee under 38 C.F.R. § 4.71a (Diagnostic Code 5257) and 
remanded the issue of entitlement to an increased rating for 
service-connected right knee disability other than 
instability.  Given that the Board had adjudicated the issue 
of an increased rating for instability of the right knee, and 
the requested development in February 2002 has been 
accomplished, the Board's decision below is limited to a 
discussion of the issue of an increased rating for right knee 
disability other than instability. 

Additionally, the Board notes that, besides the issue listed 
above, the issue of entitlement to service connection for 
left knee disability was developed for appellate review 
following the July 1996 rating decision.  In an October 2002 
decision, the RO granted service connection for left knee 
patellofemoral syndrome with degenerative changes.  
Accordingly, this issue is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The veteran's service-connected right knee disability other 
than instability is manifested by painful motion and severely 
limiting flare-ups, which causes mild to severely limiting 
functional impairment.


CONCLUSION OF LAW

The criteria for a 20 percent rating for service-connected 
right knee disability other than instability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.27, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003, 
5010, 5260) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The veteran's right knee disability other than instability 
has been rated by the RO under 38 C.F.R. § 4.71a (Diagnostic 
Code 5010-5259) (2002).  Diagnostic Code 5259 rates 
symptomatic removal of the semilunar cartilage.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5259) (2002).  Under Diagnostic Code 
5259, a maximum award of 10 percent is warranted when there 
is the removal of semilunar cartilage, symptomatic.  38 
C.F.R. § 4.71a (Diagnostic Code 5259) (2002).

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a (Diagnostic Code 
5003) (2002).  

The criteria set forth under Diagnostic Code 5003 allow for a 
rating of 10 percent for each major joint or group of minor 
joints affected by limitation of motion, if this limitation 
is not otherwise compensable under the pertinent rating 
criteria.  In this regard, painful motion with joint 
pathology is considered productive of disability, entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2002).  Because the knee is a major joint, 
38 C.F.R. § 4.45 (2002), consideration must be given to these 
criteria as well.

For knee disabilities, limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5260).  Under Diagnostic Code 5261, a noncompensable rating 
is assigned when extension of the knee is limited to 5 
degrees; 10 percent is assigned when extension is limited to 
10 degrees; 20 percent is assigned when extension is limited 
to 15 degrees; and 30 percent is assigned when extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5261).  A 40 percent evaluation is assigned when extension is 
limited to 30 degrees.  Id.  A 50 percent evaluation is 
assigned when extension is limited to 45 degrees.  Id.  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2002).)

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca, supra; 
38 C.F.R. §§ 4.40, 4.45 (2002).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

Moreover, when the record reflects that the veteran has 
multiple problems because of service-connected disability, 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In a precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where 
service-connected knee disability includes both limitation of 
motion and instability, provided of course, that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.

In the veteran's case, when examined by VA in April 1997, he 
complained of bilateral knee pain.  He reported taking 800 
milligrams of Motrin approximately 10 to 15 times per week.  
He wore a sleeve-type brace with side hinges on his right 
knee.  Examination revealed the right knee was stable.  Range 
of motion of the right knee was zero to 130 degrees.  X-rays 
of the right knee revealed degenerative joint disease.  The 
assessments included moderately severe osteoarthritis of the 
right knee.  The examiner opined that the veteran experienced 
mild functional impairment because of right knee pain.

Pursuant to the Board's September 1999 Remand, a VA 
examination was conducted in February 2000.  Examination 
revealed that the veteran continued to complain of right knee 
pain.  Range of motion of the right knee was from 7 to 125 
degrees.  The examiner noted that the veteran indeed 
experienced flare-ups, and this conclusion appeared to have 
been consistent with the veteran's report of pain that waxed 
and waned, and that was at times so bad that any ambulation 
was prevented.  The examiner summarized such problems as 
causing at least mild functional limitations except when 
there was a flare-up.  It was felt that, during flare-ups, 
the veteran's knee was "severely limiting."  

Pursuant to the Board's February 2002 Remand, a VA 
examination was conducted in June 2002.  Examination revealed 
that the veteran had difficulty squatting due to lateral 
joint line pain and peripatellar pain.  He had constant 
swelling in the knee, which increased with flare-ups.  He was 
not able to stand for long periods of time.  He had a four-
block walking tolerance.  He could stand for one hour.  He 
found it difficult to walk up and down steps.  He had flare-
ups about two to three times a week with locking symptoms.  
Range of motion was active and passive, with +6, flexion 
contracture to 115 degrees.  Effusion was noted.  He had 
marked quadriceps atrophy and some weakness.  

Given the evidence described above, the Board finds that the 
totality of the evidence supports the assignment of a 20 
percent rating for pain with limitation of motion and flare 
ups under Diagnostic Code 5260, which is separate from the 10 
percent rating already assigned under Diagnostic Code 5257.  
Although the veteran is currently in receipt of a 10 percent 
rating for the right knee instability under 38 C.F.R. § 4.71a 
(Diagnostic Code 5257) (2002), the Court has indicated that 
Diagnostic Code 5257 "is not predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this regard the Board notes that the RO had 
previously considered both loss of range of motion and 
instability as symptoms of the veteran's service-connected 
right knee disability, but because impairment due to painful 
motion is not contemplated by a rating under Diagnostic Code 
5257, the RO had granted the veteran an additional, separate, 
compensable rating for knee disability other than 
instability.  VAOPGCPREC 23-97.

With respect to the application of Diagnostic Codes 5260 or 
5261, the Board finds that the veteran deserves a 20 percent 
rating, but no higher.  The Board notes that, when examined 
by VA in February 2000, flexion of the veteran's right knee 
produced pain.  It was inferred that pain was a limiting 
factor in the veteran's range of motion, which was seven to 
125 degrees.  When examined by VA in June 2002, range of 
motion was, active and passive with +6, flexion contracture 
to 115 degrees.  He did have lateral joint line pain.  With 
respect to determining the exact degree of functional loss 
caused by pain, the Board notes that VA examination reports 
have not been very helpful, despite repeated requests by the 
Board in past remands.  On the other hand, the Board notes 
that the veteran has complained consistently of daily right 
knee pain, weakness, functional losses caused by pain, and 
described his difficulties with numerous daily activities 
such as sitting, standing, walking, and using stairs.  The 
Board finds that, based on the totality of the evidence of 
record, as best as can be determined, the record indicates 
that the veteran's overall right knee disability picture, 
including functional impairments such as weakness, limited 
extension and flexion of the right knee with arthritis, 
severely limiting flare-ups, and pain (but excluding 
instability), results in disability which can best be equated 
to a 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002); VAOPGCPREC 9-98 at para. 4 (Aug. 14, 1998) 
("[P]ainful motion is considered limited motion even though a 
range of motion is possible beyond where the pain sets in."); 
see also DeLuca, 8 Vet. App. at 206-208.  

The Board also notes that there is no indication that the 
veteran's service-connected right knee disability involves 
ankylosis, genu recurvatum, or impairment of the tibia or 
fibula.  Rather, the record reflects that his disability has 
been characterized by complaints and/or manifestations 
relative to pain, flare-ups, and limitation of motion.  
Consequently, the Board finds that his service-connected 
right knee disability other than instability has been 
appropriately rated under 38 C.F.R. § 4.71a (Diagnostic Codes 
5003, 5010, 5260) (2002).

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for right knee disability 
other than instability on account of considerations outside 
the schedular rating criteria.  The Board, however, finds 
that the evidence does not tend to show that service-
connected right knee disability other than instability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The current 
evidence of record does not demonstrate that service-
connected disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  In 
the veteran's case, there is no indication that his right 
knee disability other than instability is so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under § 3.321(b).  As noted above, 
there is no evidence that the nature and severity of his 
symptoms are beyond what is contemplated by the applicable 
criteria.  It is not shown by the evidence that the appellant 
has required frequent hospitalizations for his knee, or that 
there has been any significant or regular outpatient 
treatment for any knee problem.  In view of these findings 
and in the absence of evidence of extraordinary symptoms, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's service-
connected right knee disability other than instability.  
Therefore, the Board concludes that a remand to the RO for 
referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  This law is applicable to all claims filed on 
or after the date of enactment of the VCAA - November 9, 2000 
- or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating actions of July 1994 and September 
2000; statement of the case (SOC) issued in September 1996; 
and supplemental statements of the case issued in January 
1998, January 2001, June 2001, and October 2002, which 
informed him of the applicable law and regulations.  The 
record also reflects that the veteran was notified by the RO 
by letters sent in March 2001 and March 2002 of the changes 
brought about by the VCAA.  The record shows that the RO has 
notified the veteran of the evidence necessary to 
substantiate the claim, and he was given the opportunity to 
submit additional evidence.  Specifically, the RO notified 
the veteran of the development of his claim, the type of 
evidence needed to prove his claim, and of which evidence 
would be obtained by the veteran, and which evidence would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, medical records identified 
by the veteran were obtained, and the veteran has not 
indicated that additional records exist that would have an 
effect on the Board's analysis.

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided with VA 
examinations in February 1996, April 1997, February 2000, and 
June 2002, and VA examiners provided findings regarding the 
severity of the veteran's service-connected right knee 
disability.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.


ORDER

A 20 percent rating for right knee disability other than 
instability is granted, subject to the laws and regulations 
governing the award of monetary benefits.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

